DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 9, 11, 14, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gower et al (US 2015/0222730).
As to claim 1, Gower et al teaches a method of completing a decision logic (paragraph [0129]...the state of the application is represented as several `trees` of connected `nodes`. These trees can represent the application, including what to render on each client's display, variables and state of the application, and the code which determines the behavior/logic of the application), the method comprising the steps of:
for statements in a syntax tree (paragraph [0668]...entry in the abstract syntax tree) of the decision logic and using a symbolic execution technique (paragraph [1001]...character_set--A string indicating which glyphs of this font will be used by application, can either be a string, or a hard coded constant such as ascii, cp1252, letters, numbers, capitals, numbers_and_letters, etc. ;; paragraph [0205]... computer executable instructions may be provided using any computer-readable media that is accessible by computing based device 2200), a computer identifying one or more path expressions that refer to respective one or more input objects (302 and 332 of figure 3 or 400 of figure 4 ; Examiner’s Note: In figure 3: Path 1 would be 302 >> 304 >> 306>> 308 and Path 2 would be 333 >> 330 >> 328 >> 310 >> 314 >> 315 >> 318 >>  320);
paragraph [0088]...monitored node index is a list that enables computational resources to be reduced by considering selected nodes. The method may comprise step 620 of verifying the item's mouse over nodes) a statement in the decision logic that modifies an attribute value  (paragraph [0527]...function modifiers allow various attributes of the function be specified. For example an active or !active function modifier can be specified to indicate if the function makes changes to the orchard or not)  of a path expression that is included in the identified one or more path expressions and that refers to an input object included in the one or more input objects (paragraph [0524]...build code as described above allows trees which represent the initial state of the application to be constructed. Function code is then used to specify the initial values of properties, and in values of type function, to specify how the orchard is updated when the application is running);
and the computer inserting a copy instruction as a new node (paragraph [0089]... update the copy of the node in the authoritative version (or new node)) in the syntax tree so that the attribute value of the path expression is a copy of the input object (paragraph [1333]...items can only be added or removed from the start of a stack value. To add an item to the start of the stack the binary operator ++ is used. The left hand side of the operator specifies the item to add to the stack, and the right hand side of the operator specifies an existing stack value. The existing stack value is not modified, but instead a new stack value is returned, which contains the additional item prepended to the start), and in response to the step of inserting, the computer preventing the path expression from modifying the input object (paragraph [0623]...this is useful because it gives the developer a way of dealing with code which produces prediction errors. (i.e. the code which produces an error can be put in inside a secret block, which will prevent it from being run on the client, and hence prevent the prediction error happening.) ; paragraph [1350]...a stack value is never modified after it has been created. Prepending a new value to the stack creates a new stack object, which simply has a 1st field for the additional value, and a 2nd field for the old stack, (which is stored unmodified). Retrieving the head of the stack therefore just gives the value from the 1st field, whereas retrieving the tail of a stack just gives back that old stack from the 2nd field. For efficiency it is helpful for the stack object to also store a 3rd field which contains the total length of the stack, such that it can be returned without having to iterate into the tail repeatedly).

As to claim 3 Gower et al teaches a method, further comprising the step of responsive to the step of inserting, the computer breaking an equality between the path expression and the input object, which avoids a side effect caused by the path expression modifying the input object (paragraph [1201]...values which a function captures do not form part of its type. However they do form part of the function's value, so if two function values are compared with a value comparison expression (i.e. the ==expression) they will only be considered equal if they have the same captures.).

As to claim 6, Gower et al teaches a method, further comprising the step of the computer receiving a completed decision logic (paragraph [0559]...new_value is calculated by reading the existing value of the property and performing a logical negation) based on the syntax tree having the inserted copy instruction, wherein the completed decision logic is free of one or more side effects (paragraph [0101]...the prediction orchard is replaced by the authoritative orchard after synchronization, errors are corrected in a workable manner. Replacement of the prediction orchard by the authoritative orchard is described above as happening after every synchronization packet update) that had been a result of an initial version of the decision logic (paragraph [0450]...because the contents of the orchard defines both the current state, behavior and display of the application, creating a new application is just a case of defining what the orchard's initial state should be when the application is started ; paragraph [0478]...create_property command always contains a value=line. This provides the initial value of the property which the property contains. The right hand side of the value=line is an expression written in function code, which is resolved by the compiler to calculate the initial value).

Claim 9 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 11 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 




Allowable Subject Matter
Claims 2, 4 – 7, 10, 12, 13, 16, 18, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/BRANDON S COLE/           Primary Examiner, Art Unit 2122